Case 1:18-cr-00099-RBJ Document 187 Filed 03/20/19 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 18-cr-00099-RBJ

UNITED STATES OF AMERICA,

        Plaintiff,

v.

5. YUNIOR HERNANDEZ MARTINEZ,


        Defendant.


     UNOPPOSED MOTION FOR PERMISSION TO TRAVEL AND FOR TEMPORARY
                         RETURN OF PASSPORT


        COMES NOW Yunior Hernandez Martinez, by and through counsel, Jeralyn E.

Merritt, and respectfully moves the Court for the entry of an Order permitting him to

travel to Cuba to visit his ailing mother for ten days during the period of April 1 to April

15, 2019, AND AS GROUNDS THEREFOR, states as follows1:

        1.    Undersigned counsel has consulted AUSA Zachary Phillips as to the

Government’s position on this request. He has advised that the Government does not

object to the relief sought herein.

        2. On February 22, 2019, Mr. Hernandez Martinez pleaded guilty to a one count

Information charging Knowing and Intentional Manufacture of more than 50 Marijuana

Plants, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). He also admitted a forfeiture



1  The exact dates of Mr. Hernandez Martinez’s travel will depend on the price of the
tickets. While the trip will occur between April 1 and April 15, 2019, he will only be gone
for a total of 10 days, e.g. April 3 to 13 or April 2 to April 12. He will provide Pretrial
Services with his exact itinerary. He will be staying with his mother and stepfather.
Case 1:18-cr-00099-RBJ Document 187 Filed 03/20/19 USDC Colorado Page 2 of 3




notice. He has been at liberty on bond throughout this action. He is scheduled to be

sentenced on April 24, 2019 at 8:30 a.m.

       3.   During the change of plea hearing, counsel for Mr. Hernandez Martinez

informed the Court that Defendant would be seeking the Court’s permission to travel to

Cuba prior to sentencing to visit his ailing mother. The Government confirmed it had no

objection to his travel.

       4. Mr. Hernandez Martinez has provided the Government and Probation with a

certified letter from his mother’s physician describing her medical condition, along with an

English translation of same performed by a certified federal interpreter of this Court. Mr.

Hernandez-Martinez has not seen his mother since he came to the United States in 2015,

and due to her present medical condition, which includes progressive mental

deterioration, it is important to visit as soon as practicable.

       5. Mr. Hernandez Martinez was paroled into this country in 2015. Presently he is

a Permanent Resident Alien. He has a Cuban passport, which is currently in possession

of the Clerk of the Court.

       6. Mr. Hernandez Martinez requests the Court for permission to travel to Cuba

for ten days between April 1 and April 15, 2019 to visit his ailing mother, and further, to

enter an order directing the Clerk of the U.S. District Court to release his passport to him

so that he can effectuate the travel. He will promptly return the passport to the Clerk’s

office upon his return.




                                               2
Case 1:18-cr-00099-RBJ Document 187 Filed 03/20/19 USDC Colorado Page 3 of 3




       7. Mr. Hernandez Martinez is not a flight risk. He will provide Pretrial Services

with his flight information, the address of his parents’ residence where he will be staying,

and any other contact information requested by Pretrial.

       8. Mr. Hernandez Martinez is willing to abide by any other conditions the Court or

Pretrial deem appropriate with respect to this travel request.

      WHEREFORE, Defendant Hernandez Martinez requests that the Court grant the

relief sought above, and any other and further relief the Court deems just and proper in

the premises.

                                                 Respectfully Submitted,

                                                 s/ Jeralyn E. Merritt
                                                 ___________________________
                                                 JERALYN E. MERRITT, Esq.
                                                 600 17th Street, Suite 2800-S
                                                 Denver, Colorado 80202
                                                 (303) 837-1837 (Phone)
                                                 (720) 904-9197 (Fax)
                                                 Jeralynm@gmail.com (email)
                                                 Attorney for Yunior Hernandez Martinez

                            CERTIFICATE OF SERVICE (CM/ECF)

      I hereby certify that on March 20, 2019, I electronically filed the foregoing
UNOPPOSED MOTION FOR TRAVEL AND TEMPORARY RETURN OF PASSPORT
with the Clerk of Court using the ECF system which will send notification of such filing to
the email addresses of all counsel of record


                                                 s/ Jeralyn E. Merritt
                                                 ____________________________




                                             3
